       9:19-cv-00411-BHH       Date Filed 12/17/20    Entry Number 63       Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

                                           )
Rateek Allah, a/k/a Lincoln Moody, a/k/a
                                           )
Jose, a/k/a Antonio Espinoza,
                                           )         Civil Action No. 9:19-411-BHH
                                 Plaintiff,)
                                           )
                                           )
                     v.
                                           )
                      .                                         ORDER
                                           )
Mr. Fredericks, Unit Manager,
                                           )
                              Defendants.)
 __________________________________ )

        This matter is before the Court upon Plaintiff’s pro se complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971). On March 9, 2020, Defendant filed a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(1). (ECF No. 40.) Plaintiff filed a response in opposition (ECF No.

54), Defendant filed a reply (ECF No. 55), and Plaintiff filed a sur-reply (ECF No. 56). A

United States Magistrate Judge, in accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2) (D.S.C.), entered a report and recommendation (“Report”)

recommending dismissal of the action for failure to state a plausible claim. (ECF No. 60 at

10.)

        Attached to the Magistrate Judge’s Report was a notice advising Plaintiff of the right

to file written objections to the Report within fourteen days of being served with a copy. (Id.

at 12.) On November 13, 2020, the envelope containing Plaintiff’s copy of the Report was

returned to the Clerk of Court, marked “RETURN TO SENDER, REFUSED, UNABLE TO

FORWARD.” (ECF No. 62 at 1.) Plaintiff was advised by Orders filed on April 18, 2019,

and May 6, 2019, of his responsibility to notify the Court in writing if his address changed

and that his case could be dismissed for failing to comply with the Court’s Orders. (ECF

Nos. 9 & 14.)
      9:19-cv-00411-BHH        Date Filed 12/17/20      Entry Number 63        Page 2 of 2



       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

findings. Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report

(ECF No. 60), and the Court grants Defendant’s motion to dismiss (ECF No. 40).

       IT IS SO ORDERED.


                                     /s/Bruce H. Hendricks
                                     United States District Judge
December 17, 2020
Charleston, South Carolina

                                              *****

                              NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.

                                                2
